Mr. Chief-Justice TANEY
delivered the opinion of the court.
This being an action of ejectment, the only question between the parties is upon the legal title.
It is admitted in the exception, that Mary Rice and Martha Phipps, lessors of the plaintiff, were each of them, as heirs at law of Adam Bower, entitled to an undivided third part of the premises mentioned in the declaration, in fee simple. In order to show title out of them, the plaintiffs in error relied upon the bond of conveyance and deed, mentioned in the statement of the case, both of which were signed and sealed by these lessors of the plaintiff, but were executed while they were femes covert.
■As regards the bond, it would not have transferred the legal title, even if all the parties had been capable of entering into a valid and binding agreement. But as to the femes covert who signed it, it was merely void, and conferred no right, legal or equitable, upon the obligees.
The deed, also, is inoperative as to their title to the land. In the premises of this instrument, it is stated to be the indenture of their respective husbands in right of their wives, of the one part, and of the grantees, of the other part, — the husbands and the grantees being specifically named ; and the parties 'of the first part there grant and convey to the parties of the second part. The lessors of the plaintiff are not described as grantors ; and they use no words to convey their interest. It is altogether the act of the husbands, and they alone convey. Now, in order to convey by •grant, the party possessing the right must be the grantor, and use apt and proper words to convey to the grantee, and merely signing and sealing and acknowledging an instrument, in which another person is grantor, is. not sufficient. ' The deed’ in question conveyed the marital interest of the husbands in these lands, but nothing more.
*242It is unnecessary to inquire whether the acknowledgment of the femes covert is or is not in conformity with, the statute of Mississippi. For, assuming it to be entirely regular, it would not give effect to the conveyance of their interests made by the husbands alone. And as to the receipt of the money mentioned in the testimony, after they became sole, it certainly could not operate as a legal conveyance, passing the estate to the grantee, nor give effect to a deed which as to them was utterly void.
The judgment of the Circuit Court is therefore affirmed.